FARR, J.:
Epitomized Opinion
This is an action brought to recover from the Industrial Commission of Ohio compensation claimed by Frances Voegel for the benefit of herself and her minor child for the death of her husband, Frank Voegel. In 1917 Frank Voegel was employed by one Burt, a confectioner in the city of Youngstown, who was also a contributor to the State Insurance fund under the Workmen’s Compensation Law. While in the course of his employment and while taking a freezer of ice cream to the cellar of one of his employer’s customers, he slipped and fell to the bottom of the cellar with the ice cream freezer. The accident resulted in a broken rib, and injuries to the stomach and back of the head. Several weeks later Voegel returned to his work and after working for a few days was unable to continue. About three weeks afterwards he died. An autopsy was held, which disclosed that death was due to cancer of the stomach. As the Industrial Commission disallowed the claim the widow appealed to the Common Pleas Court of Mahoning county. The suit in question was brought on the theory that the accident accelerated the disease which had previously existed. The jury found for the plaintiff in the sum of $3,750. Whereupon the Commission proseeüted error. In arffiming the judgment of the lower court, the Court of Appeals held:
1. In a proceeding under the Workmen’s Compensation Act disability or death from disease, either caused or accellerated by an occurrence in the course of the employment which is an accident is compen-sable. As the evidence disclosed that death was ac-cellerated by the injury, the widow of the deceased is entitled to compensation because the injury was the superinducing cause of death by accellerating a pre-existing disease.
2. Under GC.-1465-82, where an allowance is made for.death, there should be deducted from-the six year period over which said allowance is to extend the time that the injured person lived after the accident, which in the instant case was about 14 / therefore the-judgment should be 'modified extent.